Citation Nr: 1623936	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-21 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disability manifested by breathing and lung problems, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from May 1963 to September 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in his July 2013 Substantive Appeal, asserted his right to be heard by the Board at a hearing at the RO.  By a July 2014 letter, the Veteran was informed that he had been scheduled for a September 2014 hearing before the Board seated at the Board's Central Office in Washington, D.C.  The Veteran, in an August 2014, statement, requested that the hearing be rescheduled at the RO.  On remand, the AOJ should schedule the Veteran for a hearing before the Board seated at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board at the RO, either in-person or via videoconference, depending upon his preference.  Notify the Veteran and his representative of the date and time of the hearing and record such notification, and any subsequent related communications, in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


